DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 17, and 20 have been amended as per Applicant’s amendment filed on May 17, 2022.  Claim 16 was previously canceled.  Claims 1-15 and 17-21 are pending.

Allowable Subject Matter
Claims 1-15, 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, Ding (US 2017/0177097 A1, Published June 22, 2017) discloses a control knob for an appliance, the control knob comprising: 
a base having an axially-operated switch (Ding at Fig. 2, center button 210); 
an outer control assembly that is rotationally and axially operable with respect to the base (Ding at Fig. 2, center button 210 surrounded by inner knob 220; ¶ [0028] discloses “In some embodiments, center button 210 and inner knob 220 are distinct from each other and can be actuated independently from each other. In some embodiments, center button 210 may be secured to inner knob 220 such that by pressing center button 210, inner knob 220 is also pressed, and similarly by rotating inner knob 220, center button 210 is also rotated.”); and 
an inner display assembly that is rotationally fixed with respect to the base and axially fixed with respect to the outer control assembly (Ding at ¶ [0029] discloses “n some embodiments, not only are inner display 230 and outer display 250 capable of displaying information, but center button 210 may also be capable of displaying information. All displays on vehicle interior control 200 may be digital displays, such as those using LCD, plasma, or OLED technologies, or may they may be analog displays. Displays may also be configured to give a user feedback when an input is actuated, such as moving an indicator light or graphic as a knob is rotated or a button is pressed.”), 
wherein the inner display assembly is biased toward an extended state and is axially operable to a selection state that engages the axially-operated switch (Ding at Figs. 2, 8).
However, none of the prior art found by the Examiner discloses the claimed aspects of: 
the inner display assembly and the axially-operated switch are two different components, 
wherein, while the outer control assembly operates rotationally with respect to the inner display assembly, the outer control assembly and the inner display assembly axially operate for engaging and disengaging the axially-operated switch to define the extended state and the selection state, 
wherein during rotational operation of the outer control assembly, the inner display assembly remains rotationally fixed, such that the inner display assembly is capable only of axial operation with respect to the base.

As to claims 17 and 20, each of these claims is allowable for similar reasoning given above for claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
05/21/2022